Citation Nr: 0709142	
Decision Date: 03/28/07    Archive Date: 04/09/07

DOCKET NO.  02-19 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel







INTRODUCTION

The veteran served on active military duty from July 1963 to 
July 1967.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the St. 
Louis, Missouri, Regional Office (RO) of the Department of 
Veterans Affairs (VA) and Board remand.

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

In a November 2004 remand, the Board instructed the RO to 
request additional information from the veteran regarding his 
alleged stressors, and then, regardless of whether the 
veteran provided such information, compose a summary of all 
the information of record regarding the veteran's alleged 
stressors and send that summary and the veteran's personnel 
file to the U.S. Armed Services Center for Unit Records 
Research (now the U.S. Army and Joint Services Records 
Research Center or JSRRC).  The RO was also instructed to 
complete any additional development as indicated in the VA 
ADJUDICATION MANUAL M21-1, Part III, para. 5.14, for post 
traumatic stress disorder (PTSD) claims based on personal 
assault.  Although the RO sent the veteran a letter 
requesting additional information, it did not compose a 
summary of the information regarding the veteran's stressors, 
did not contact JSRRC, and did not undertake any additional 
development.  Accordingly, remand is required.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998) (holding that RO 
compliance with remand directives is not optional or 
discretionary and the Board errs as a matter of law when it 
fails to ensure remand compliance).

Accordingly, the case is remanded for the following action:

1.  The RO must provide notice to the 
veteran as indicated in VA ADJUDICATION 
MANUAL M21-1, Part III, para. 5.14c.  


2.  The RO must review the claims file and 
prepare a summary of all the claimed 
stressors.  The summary must contain a 
description of the alleged stressors 
identified by the veteran, to include the 
names and dates that he has provided, and 
a copy of his personnel records showing 
service dates, duties, and units of 
assignment.  This summary, and all 
associated documents, must be sent to the 
JSRRC.  The RO must ask JSRRC to provide 
any available information that might 
corroborate the veteran's alleged in-
service stressors.  If JSRRC is unable to 
provide the specific information 
requested, they must be asked to direct 
the RO to any additional appropriate 
sources.  All documentation received by 
the RO from JSRRC must be associated with 
the claims file.

2.  Following the above, the RO must make 
a specific determination, based upon the 
complete record, as to whether the veteran 
"engaged in combat with the enemy."  If 
so, the RO must accept the veteran's lay 
statements in the absence of evidence to 
the contrary and as long as it is credible 
and consistent with the circumstances of 
service, as conclusive evidence of the 
occurrence of the stressors.  If the RO 
determines that the evidence does not show 
that the veteran "engaged in combat with 
the enemy," the RO must consider all 
credible supporting evidence developed to 
show that the veteran experienced the 
alleged stressors and determine whether 
the evidence is sufficient to establish 
the occurrence of the stressors.

3.  IF, AND ONLY IF, the RO determines 
that the evidence establishes the 
occurrence of the alleged stressor or 
stressors, a VA examination must be 
performed by a psychiatrist to determine 
the nature and severity of any psychiatric 
illness, to include PTSD.  The claims 
folder must be made available to the 
examiner in conjunction with the 
examination.  All indicated tests are to 
be conducted.  The RO must inform the 
examiner that only a stressor(s) which has 
been verified by the RO may be used as a 
basis for a diagnosis of PTSD.  After 
receipt of any test results, and 
completion of a psychiatric evaluation, 
the examiner must provide an opinion as to 
whether the veteran currently has PTSD.  
If the diagnosis of PTSD is deemed 
appropriate, then the examiner must 
explain how the diagnostic criteria of the 
Diagnostic and Statistical Manual for 
Mental Disorders (DSM-IV) are met, to 
include identification of the specific 
stressor(s) underlying the diagnosis, and 
comment upon the link between the current 
symptomatology and one or more of the in-
service stressors.  The sufficiency of the 
stressor(s) to establish the diagnosis of 
PTSD must be noted.  If a diagnosis of 
PTSD is not deemed appropriate, the 
examiner must specifically explain this 
position in light of the other findings of 
PTSD.  A complete rationale of any opinion 
expressed must be included in the 
examination report.  The report prepared 
must be typed.

4.  The RO must notify the veteran that it 
is his responsibility to report for any 
scheduled examination and to cooperate in 
the development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2006).  In the event that 
the veteran does not report for any 
examination scheduled, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

5.  The RO must then review and re-
adjudicate the issue on appeal.  If such 
action does not grant the benefit claimed, 
the RO must provide the veteran and his 
representative a supplemental statement of 
the case and an appropriate period of time 
must be allowed for response.  Thereafter, 
the case must be returned to the Board for 
appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

